Name: 98/150/EC, ECSC, Euratom: Decision of the Council and The Commission of 19 December 1997 on the conclusion of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania,of the other part
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe
 Date Published: 1998-02-20

 Avis juridique important|31998D015098/150/EC, ECSC, Euratom: Decision of the Council and The Commission of 19 December 1997 on the conclusion of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania,of the other part Official Journal L 051 , 20/02/1998 P. 0001 - 0002DECISION OF THE COUNCIL AND THE COMMISSION of 19 December 1997 on the conclusion of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania,of the other part (98/150/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof,Having regard to the Treaty establishing the European Community, and in particular Article 238 in conjunction with the second sentence of Article 228(2) and the second subparagraph of Article 228(3) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second subparagraph of Article 101 thereof,After consultation of the Consultative Committee and with the assent of the Council pursuant to Article 95 of the Treaty establishing the European Coal and Steel Community,Having regard to the assent of the European Parliament (1),Having regard to the approval of the Council granted pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community,Whereas the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part, signed in Brussels on 12 June 1995, should be approved,HAVE DECIDED AS FOLLOWS:Article 1The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part, the Protocols annexed thereto and the declarations and Exchanges of Letters attached to the Final Act are hereby approved on behalf of the European Coal and Steel Community, the European Community and the European Atomic Energy Community.The text of the Agreement, the Protocols annexed thereto and the Final Act are attached to this Decision.Article 21. The position to be taken by the Community within the Association Council and within the Association Committee when the latter is empowered to act by the Association Council shall be laid down by the Council, on a proposal by the Commission, or, where appropriate, by the Commission, each in accordance with the corresponding provisions of the Treaties establishing the European Community, the European Coal and Steel Community and the European Atomic Energy Community.2. The President of the Council shall, in accordance with Article 112 of the Europe Agreement, preside over the Association Council and present the Community's position. A representative of the Commission shall preside over the Association Committee, in accordance with the Rules of Procedure thereof, and present the Community's position.3. The decision to publish the decisions of the Association Council and the Association Committee in the Official Journal of the European Communities shall be taken on a case-by-case basis by the Council and Commission respectively.Article 3The President of the Council shall, as regards the European Community, deposit the act of notification provided for in Article 132 of the Agreement. The President of the Commission shall deposit the said acts of notification as regards the European Coal and Steel Community and European Atomic Energy Community.Done at Brussels, 19 December 1997.For the CouncilThe PresidentF. BODENFor the CommissionThe PresidentJ. SANTER(1) OJ C 323, 4.12.1995, p. 42.